Exhibit 10.18
PROLOGIS
DEFERRED FEE PLAN FOR TRUSTEES
(As Amended and Restated Effective as of December 31, 2008)
     Section 1. History, Purpose and Effective Date. The ProLogis Deferred Fee
Plan for Trustees (formerly, the Security Capital Industrial Trust Deferred Fee
Plan for Trustees, the “Plan”) was established by ProLogis (the “Trust”)
effective as of June 24, 1997 to provide non-employee trustees of the Trust with
the opportunity to defer receipt of compensation otherwise payable to such
Trustee by the Trust. The Plan is designed to aid the Trust in attracting and
retaining as members of its Board of Trustees (the “Board”) persons whose
abilities, experience and judgment can contribute to the well-being of the
Trust. The following provisions constitute an amendment, restatement and
continuation of the Plan effective as of December 31, 2008. It is intended that
the provisions of the Plan conform to the requirements of section 409A of the
Code and the Plan will be interpreted in all respects in accordance with such
requirements.
     Section 2. Administration of the Plan. The Plan shall be administered by a
committee of the Board consisting of two or more members of such Board who are
not also employees of the Trust or any subsidiary of the Trust (the
“Committee”), as designated by the Board in its sole discretion. In the absence
of such a designation, the Board shall act as the Committee. The Committee shall
conclusively interpret the provisions of the Plan and shall make all
determinations under the Plan. The Committee shall act by vote or written
consent of a majority of its members.
     Section 3. Source of Benefits. The amount of any benefit payable under the
Plan shall be paid from the general assets of the Trust or from one or more
trusts, the assets of which are subject to the claims of the Trust’s general
creditors; provided, however, that, except as described below, nothing in this
Plan shall require the Trust to establish any trust to provide benefits under
the Plan. No Participant (as described in Section 4) or other individual
entitled to benefits under the Plan shall have any right, title or interest
whatsoever in any assets of the Trust or any of its affiliates or to any
investment reserves, accounts or funds that the Trust may purchase, establish or
accumulate to aid in providing the benefits under the Plan. Nothing contained in
the Plan and no action taken pursuant to its provisions shall create a trust or
fiduciary relationship of any kind between the Trust and any Participant or any
other person. Neither a Participant nor a beneficiary of a Participant shall
acquire any interest greater than that of an unsecured creditor of ProLogis.
Notwithstanding the foregoing, in the event of a change or potential change in
the ownership or control of the Trust which, in the opinion of the Board, could
affect the payment of benefits hereunder, the Trust shall take such actions as
it deems appropriate to protect each Participant’s Accounts (as defined in
Section 6) under the Plan, including the establishment and funding of a trust to
satisfy the Trust’s obligations under the Plan, provided that the assets of any
such trust shall be subject to the claims of the Trust’s general creditors.

 



--------------------------------------------------------------------------------



 



     Section 4. Eligibility. Any member of the Board who is not an employee of
the Trust or any affiliate thereof (an “Outside Trustee”) is eligible to become
a “Participant” in the Plan by completing and filing a Deferral Election (as
defined in Section 5) in accordance with the terms of the Plan.
     Section 5. Deferral Elections. Subject to such additional terms, conditions
and limitations as the Committee may from time to time impose and the terms and
conditions of the Plan, for any calendar year, an Outside Trustee may make an
election to defer receipt of all or any portion of the retainer and committee
fees (collectively, “Fees”) otherwise payable to the Outside Trustee for that
calendar year by filing a “Deferral Election” with the Committee. Once made, an
Outside Trustee’s Deferral Election shall carry over to future calendar years
unless the Outside Trustee modifies or revokes the Deferral Election for future
calendar years in accordance with the terms of the Plan. Deferral Elections
shall be in writing and shall be filed with the Committee at such time and in
such manner as the Committee shall provide; provided, however, that in no case
shall a Deferral Election be made later than December 31 (or such earlier date
specified by the Committee) of the year preceding the calendar year in which the
Fees to which it relates would be earned by the Outside Trustee based on
services performed and shall be irrevocable with respect to the calendar year to
which it relates as of such December 31 or such earlier date specified by the
Committee. An Outside Trustee who first becomes elected or appointed to the
Board subsequent to January 1 of any calendar year may, by filing a Deferral
Election within 30 days of his or her initial election or appointment to the
Board, elect to defer Fees earned for services performed after his or her
initial election or appointment to the Board and after the Deferral Election is
filed. Any Deferral Election filed in accordance with the preceding sentence
shall become irrevocable for the calendar year to which it relates as of the
date on which it is filed with the Committee.
     Section 6. Accounts. Subject to the provisions of the Plan, the following
“Accounts” shall be established in the name of each Participant:

  (a)   A “Phantom Share Account” which shall reflect the Fees, if any, which
are deferred by such Participant in accordance with the terms of the Plan that
would otherwise have been payable to the Participant in the form of the Trust’s
common shares of beneficial interest (“Common Shares”) and dividends thereon.  
  (b)   A “Cash Account” which shall reflect the Fees, if any, which are
deferred by such Participant in accordance with the terms of the Plan that would
otherwise have been payable to the Participant in cash and the earnings
attributable thereto.

Accounts under the Plan shall be for recordkeeping purposes only. The Committee
may establish such subaccounts within each Account as the Committee determines
appropriate to administer the Plan. A Participant is always fully vested in the
balance in his Accounts.

-2-



--------------------------------------------------------------------------------



 



     Section 7. Accounting. The Accounts of each Participant shall be adjusted
as follows:

  (a)   As of the date on which Fees would otherwise be paid to a Participant:

  (i)   each Participant’s Phantom Share Account shall be credited with that
number of “share units” equal to the number of Common Shares, if any, that the
Participant elected to defer as of such date in accordance with his or her
Deferral Election; and     (ii)   each Participant’s Cash Account shall be
credited with the amount of cash Fees, if any, that the Participant elected to
defer as of such date in accordance his or her Deferral Election.

  (b)   As of the effective date of any distribution to the Participant in
accordance with the terms of the Plan:

  (i)   each Participant’s Phantom Share Account shall be debited with the
number of share units, if any, distributed to such Participant as of such date
from his or her Phantom Share Account; and     (ii)   each Participant’s Cash
Account shall be debited with the amount of cash, if any, distributed to such
Participant as of such date from his or her Cash Account.

  (c)   As of the effective date of any dividends payable with respect to the
Common Shares:

  (i)   If such dividend is payable in cash, the Participant’s Phantom Share
Account shall be credited with an additional number of share units equal to
(A) the cash dividend payable with respect to a Common Share, multiplied by
(B) the number of share units in the Participant’s Phantom Share Account, if
any, as of the applicable dividend record date, divided by (C) the Fair Market
Value (as defined below) of a Common Share on the dividend payment date.    
(ii)   If such dividend is payable in Common Shares, the Participant’s Phantom
Share Account shall be credited with an additional number of share units equal
to (A) the number of shares distributed in the dividend with respect to a Common
Share, multiplied by (B) the number of share units in the Participant’s Phantom
Share Account, if any, as of the applicable dividend record date.

  (d)   As of the last day of each calendar quarter (and, if applicable, as of
the day immediately preceding the first Payment Date (as defined in Section 8)
(each an “Accounting Date”), the balance in the Participant’s Cash

-3-



--------------------------------------------------------------------------------



 



      Account, if any, shall be credited with interest, at the Investment Return
Rate (defined below), compounded quarterly. Interest shall be prorated on a
daily basis according to the balance in the Participant’s Account.

For purposes of the Plan, the term “Fair Market Value” shall have the same
meaning as under the Trust’s 2006 Long-Term Incentive Plan (or any successor
thereto) and the term “Investment Return Rate” means the Trust’s average
borrowing rate for the applicable calendar quarter.
     Section 8. Time and Form of Payment. Subject to the provisions of
Sections 9 and 10 and 12, the following provisions of this Section 8, and the
other terms and conditions of the Plan, the following shall apply with respect
to the distribution of a Participant’s Account:

  (a)   Payment of a Participant’s Account balances, determined as of the day
before Payment Date (as defined below) shall be made (or shall begin to be
distributed) to the Participant as of the permitted Payment Dates and in the
permitted Payment Form (as defined below), each as elected by the Participant in
his first Deferral Election under the Plan (or, with respect to any person who
was a Participant in the Plan immediately prior to the Effective Date, as
elected in the Deferral Election on file with respect to the Participant on
December 31, 2008).     (b)   For purposes of the Plan, (i) permissible “Payment
Forms” are (A) a lump sum payment or (B) a series of annual or quarterly
installments for a period not to exceed ten years, and (ii) permissible “Payment
Dates” are (A) a specified date, (B) the date on which the Participant’s service
as an Outside Trustee terminates for any reason (the “Termination Date”), or
(C) the earlier of a specified date or the Participant’s Termination Date.    
(c)   Notwithstanding the provisions of paragraph 8(b), a Participant who is a
Participant in the Plan as of December 31, 2008 and who files a “Special Payment
Election” with the Committee on or prior to December 31, 2008, shall be
permitted to elect payment of all or a portion of his Account balance in a lump
sum as of a specified date in calendar year 2009. No Special Payment Election
made pursuant to this paragraph 8(c) shall (i) accelerate into 2008 payment of
any amount that would have otherwise been paid after 2008 or (ii) defer into a
year after 2008 payment of any amount that would otherwise have been paid prior
to 2009.     (d)   If no Payment Date is specified in a Participant’s first
Deferral Election (or, if applicable, the election on file as of December 31,
2008), the Participant shall be deemed to have elected his or her Termination
Date as the Payment Date. If no Payment Form is specified in a Participant’s
first Deferral Election (or, if applicable, the election on file as of
December 31, 2008), the Participant shall be deemed to have elected a lump sum
as the

-4-



--------------------------------------------------------------------------------



 



      Payment Form. Payments under the Plan shall be made (or shall begin) as
soon as practicable (but in no event more than 30 days) after the applicable
Payment Date.     (e)   If payment of any portion of the Participant’s Account
balance is to be made in the form of installment payments, the installment
payment for the year in which the Payment Date occurs shall begin as soon as
practicable (but not more than 30 days) after the Participant’s Payment Date and
any subsequent annual installments shall be paid in the calendar year following
the calendar year in which the Payment Date occurs (at such time during such
year as determined by the Committee). The amount of each installment payment
shall be equal to the Participant’s Account balance, determined as of the
Accounting Date immediately prior to the payment of the installment, divided by
the number of installments remaining to be made, including the then current
installment.     (f)   Unless the Committee determines otherwise, share units
shall be paid in the form of Common Shares, with the Participant receiving one
Common Share for each share unit distributed (and cash equal to any fractional
share unit). The amount in the Participant’s Cash Account, if any, shall be paid
in cash.

Notwithstanding any other provision of the Plan to the contrary, in all cases,
whether a Participant has had a Termination Date or other separation from
service for purposes of the Plan shall be determined in accordance with the
requirements of section 409A of the Code (and applicable guidance issued
thereunder) relating to separations from service by applying the applicable
default provisions.
     Section 9. Changes to Form of Payment. From and after the Effective Date, a
Participant may change the Payment Date and/or Payment Form (including any
Payment Date or Payment Form established pursuant to a deemed election pursuant
to Section 8) once during his period of participation in the Plan after the
Effective Date by filing an election with the Committee. Notwithstanding any
other provision of the Plan to the contrary, any such election to change the
Payment Date and/or Payment Form (a) shall not be effective until the date that
is 12 months following the date on which it is filed with the Committee and
(b) shall be effective only if it is filed with the Committee at least 12 months
prior to the date on which payments are otherwise to be made (or begin) under
the Plan (i.e., the date on which the first payment of the Participant’s
Accounts is otherwise scheduled to begin pursuant to Section 8). If a
Participant files an effective change to the Payment Date and/or Payment Form
pursuant to this Section 9, payment of the Participant’s Account balance shall
be distributed in accordance with the new payment election and such payments
shall be made (or shall commence) as soon as practicable (but in no event more
than 30 days) after the date which is the fifth anniversary of the date on which

-5-



--------------------------------------------------------------------------------



 



payment was to commence under the Participant’s prior Deferral Election (the
“Deferred Commencement Date”). The amount of each distribution that is payable
on or after the Deferred Commencement Date shall be determined in accordance
with Section 8 by substituting the Deferred Commencement Date for the Payment
Date in such Section 8.
     Section 10. Unforeseeable Emergency. The Committee may, pursuant to rules
adopted by it and applied in a uniform manner, accelerate the date of
distribution of a Participant’s Accounts because of an unforeseeable emergency
at any time. “Unforeseeable Emergency” shall mean an unforeseeable, severe
financial hardship to the Participant resulting from (a) a sudden and unexpected
illness or accident of the Participant or his dependent (as defined in section
152(a) of the Code, without regard to section 152(b)(1), (b)(2) and (d)(1)(B) of
the Code); (b) loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to the home not otherwise covered by
insurance); or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Whether a
Participant has an Unforeseeable Emergency shall be determined on the relevant
facts and circumstances of the applicable situation but, in any case, a
distribution shall not be considered to be on account of an Unforeseeable
Emergency to the extent that the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s assets (to the extent that the liquidation of such assets
would not cause severe financial hardship). Distributions on account of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
satisfy the emergency need (including amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution). Distribution pursuant to this Section 10 of less
than the Participant’s entire interest in the Plan shall be made pro rata from
his Accounts. Subject to the foregoing, payment of any amount with respect to
which a Participant has filed a request under this Section 10 shall be made in a
lump sum as soon as practicable (but in no event more than 30 days) after
approval of such request by the Committee.
     Section 11. Designation of Beneficiary. A Participant may designate a
beneficiary or beneficiaries which shall be effective upon filing written notice
with the Secretary of the Trust on the form provided for that purpose. If no
beneficiary is designated, or if no designated beneficiary survives the
Participant, the beneficiary shall be the Participant’s estate. If more than one
beneficiary statement has been filed, the beneficiary or beneficiaries
designated in the statement bearing the most recent date shall be deemed the
valid beneficiary or beneficiaries.
     Section 12. Death of Participant or Beneficiary. In the event of a
Participant’s death before he or she has received the full value of his or her
Accounts, the then current value of the Participant’s Accounts shall be
determined as of the Accounting Date immediately following death and such amount
shall be paid to the

-6-



--------------------------------------------------------------------------------



 



beneficiary or beneficiaries of the deceased Participant as soon as practicable
(but in no event more than 30 days) thereafter in a lump sum.
     Section 13. Adjustments on Recapitalization. In the event of a corporate
transaction involving the Trust, the Committee shall adjust share units credited
to Participants’ Accounts when an equitable adjustment is required to preserve
the benefits or potential benefits thereof and the Committee may adjust share
units in other situations (including, without limitation, any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, sale of assets or subsidiaries,
combination or exchange of shares). Action by the Committee may include, in its
sole discretion: (a) adjustment of the number and kind of shares which may be
delivered under the Plan; and (b) any other adjustments that the Committee
determines to be equitable.
     Section 14. Compliance with Securities and Other Laws. In no event shall
the Trust be required to issue Common Shares to any person in settlement of a
Participant’s Account if the issuance thereof would constitute a violation by
either the Participant or the Trust of any provision of any law or regulation of
any governmental authority or any national securities exchange. To the extent
that the Plan provides for issuance of certificates to reflect the transfer of
Common Shares, the transfer of such Common Shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
     Section 15. Assignability. No right to receive payments hereunder shall be
transferable or assignable by a Participant or a beneficiary, except by will or
by the laws of descent and distribution.
     Section 16. Amendment of Termination of Plan. This Plan may at anytime or
from time to time be amended, modified or terminated by the Board, subject to
the requirements of section 409A of the Code No amendment, modification or
termination shall, without the consent of a Participant, adversely affect such
Participant’s accruals on his or her prior elections.
     Section 17. Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Maryland.

-7-